Citation Nr: 0622456	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  03-21 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right knee strain 
with early arthritic changes, including as secondary to 
service-connected pes planus.

2.  Entitlement to service connection for left knee strain 
with early arthritic changes, including as secondary to 
service-connected pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1971 to December 
1973.  The appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The claims on appeal were 
Remanded by the Board in October 2004.  The claims return to 
the Board following additional development.

The veteran testified in support of his appeal at a 
videoconference hearing held in May 2004.  The Veterans Law 
Judge who conducted that videoconference hearing is no longer 
employed by the Board.  By a letter issued in February 2006, 
the veteran was offered the opportunity to testify at another 
hearing.  Later that same month, the Board received the 
veteran's statement declining his right to have a new 
hearing.  The veteran has been afforded his procedural 
rights, and appellate review may proceed.  

In May 2006, the Board sought additional medical opinion, and 
notified the veteran in May 2006 that the opinion was being 
sought.  In June 2006, the veteran and his representative 
were provided with a copy of the VA medical opinion provided 
in response to the Board's request, and were advised that a 
60-day period was allowed for response and for submission of 
additional evidence.  The veteran's representative has 
submitted additional argument on the veteran's behalf 
following review of the VA medical opinion, and appellate 
review may proceed.  38 C.F.R. § 20.903 (2005).




FINDINGS OF FACT

1.  The preponderance of the medical opinion of record 
establishes that it is at least as likely as not that the 
veteran's degenerative arthritis, right knee, was incurred 
during his active service.

2.  The preponderance of the medical opinion of record 
establishes that the veteran's degenerative arthritis, left 
knee, is aggravated beyond the natural progression expected 
for the disorder by the veteran's service-connected pes 
planus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative 
joint disease, right knee, have been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2005).

2.  The criteria for service connection for degenerative 
joint disease, left knee, have been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for his right and left knee disorders.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Because the decision below is entirely favorable to the 
veteran, further discussion of VA's compliance with the VCAA 
is not required.  As the veteran's claims for service 
connection for right and left knee disorders are granted in 
this decision, it would be adverse to the veteran's interest 
to Remand this claim at this time rather than to grant 
service connection. 

Law and regulations governing a claim for service connection

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In order for a claim to be granted, there 
must be competent evidence of current disability (established 
by medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Arthritis 
is considered a chronic disorder for which service connection 
may be granted if manifest to a degree of 10 percent or more 
within the one-year presumptive period allowed.

In addition, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation."). 

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Facts 

The veteran's service medical records show that he complained 
of knee pain ("Ard," which the medical reviewers have 
interpreted as a complaint of right knee pain) in service, on 
one occasion, in February 1972.  The provider stated that the 
joint was stable and that there was no effusion, and 
recommended heel pads for both the veteran's boots.  The 
veteran's September 1973 separation examination is devoid of 
diagnosis of a knee disorder, and is devoid of any report by 
the veteran of knee pain.  Pes planus was diagnosed during 
the veteran's service, and service connection for that 
disorder was awarded in 1994.

Post-service clinical records reflect that arthroscopy of the 
left knee conducted in March 1989 confirmed degenerative 
arthritis of that knee.  Degenerative arthritis of the right 
knee was confirmed by radiologic examination conducted in 
2002.

VA clinical records thereafter, including records through 
December 2004, reflect that the veteran has continued to seek 
treatment for pes planus and for right and left knee 
disorders.  

The physician who conducted VA examination in November 2004 
concluded that the veteran's service-connected pes planus did 
not cause or aggravate either a right knee disorder or a left 
knee disorder.

The VA reviewer who conducted a June 2006 review of the 
clinical records concluded that it was at least as likely as 
not that the veteran's right knee degenerative joint disease 
had its onset in service, since the veteran complained of 
right knee pain on at least one occasion during service.  The 
examiner also concluded that the veteran's service-connected 
pes planus aggravated the veteran's degenerative joint 
disease of the right knee beyond the normal progression 
expected for that disorder, since the veteran had lateral 
joint narrowing, and that is the part of the knee most likely 
to be affected by gait abnormality due to pes planus.

As to the veteran's left knee, the reviewer concluded that it 
was less than likely that the degenerative joint disease of 
the left knee had its onset in service, since the veteran did 
not complain of left knee pain in service and the first 
complaint of left knee pain in the record was in 1988.  
However, the reviewer concluded that the veteran's service-
connected pes planus aggravated the left knee degenerative 
joint disease beyond the expected normal progression of the 
disease, as shown by the fact that the veteran underwent 
arthroscopy of that knee in 1989 and underwent further 
surgery in March 1999.  Moreover, the veteran had lateral 
joint narrowing of the left knee.  The reviewer opined that 
that is the part of the knee most likely to be affected by 
gait abnormality due to pes planus.

Analysis, right knee

The June 2006 opinion provided by the independent medical 
reviewer is favorable to the veteran's claim for service 
connection for a right knee disorder.  As that opinion was 
based on a review of the entire record, and the discussion in 
that opinion is consistent with the facts of record, the 
Board finds that this opinion is of greater weight and 
persuasive value than other opinions of record.  This opinion 
places the preponderance of the evidence in the veteran's 
favor.  The criteria for service connection for degenerative 
joint disease, right knee, have been met.  

Analysis, left knee

By statute, service connection is authorized for a disorder 
which is aggravated by a service-connected disability.  
38 U.S.C.A. § 1153; Allen, supra.  The June 2006 opinion 
provided by the VA medical reviewer is favorable to the 
veteran's claim for service connection for a left knee 
disorder.  As that opinion was based on a review of the 
entire record, and the discussion in that opinion is 
consistent with the facts of record, the Board finds that 
this opinion is of greater weight and persuasive value than 
other opinions of record.  This opinion places the 
preponderance of the evidence in the veteran's favor.  The 
criteria for service connection for degenerative joint 
disease, left knee, based on aggravation due to a service-
connected disability, have been met.  


ORDER

The appeal for service connection for degenerative joint 
disease, right knee, based upon inservice incurrence, is 
granted.

The appeal for service connection for degenerative joint 
disease, left knee, based upon aggravation by a service-
connected disorder, is granted.



____________________________________________
BARBARA B. COOPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


